The plaintiff in error, hereinafter called defendant, was convicted in the county court of Stephens county on a charge of selling whisky, and sentenced to pay a fine of $50 and to serve 30 days in the county jail. The only contention argued by defendant is that the evidence is insufficient to sustain the judgment. On the part of the state, the evidence is that, on the 14th of January, one Noah Johnson and his son went to the residence of defendant and there bought a quart of whisky and gave defendant a check for $3. The evidence is rather vague as to whether the whisky was handed to Johnson by defendant or some boy who brought it into the house, but is definite that the purchase was made as alleged.
The defense is an alibi, and in addition it was sought by cross-examination to show that the two witnesses for the state were intoxicated and not in a condition to give credible testimony, and, further, that the principal witness had made contradictory statements out *Page 61 
of court. It is too well settled to require a citation of authority that where the evidence, although contradicted, if believed, is such that the jury may logically find a defendant guilty, the weight and credibility of the evidence is peculiarly within the province of the jury, and the verdict of the jury in such case will not be disturbed by this court.
We do not perceive any unusual circumstance here which takes this case out of the usual rule and which would warrant this court in disturbing the verdict on the weight of the evidence.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.